     Case 4:18-cv-00253-O Document 12 Filed 10/03/18                  Page 1 of 2 PageID 59



                         IN THE T]NITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DTVISION

BRANDI EDWARDS and                            s
SASCHA OLEMAN,                                $
                                              s
                  Plaintiffs,                 $     CIVI    ACTION NO. 4:18-cv-00253
                                              $
v.                                            $
                                              $
PMS PROPERTY,LLC and                          s
ROBERT MICHAEL PARI(ER,                       $
                                              s
                  Defendants.



                                JOINT STIPULATION OF DISMISSAL


TO THE HONORABLE COURT:

        COME NOW, all Plaintiffs and all Defendants, and pursuant to Federal Rule of Civil

Procedure 41, hereby stipulate       to the dismissal of all claims and      causes   of action   that

Plaintiffs have asserted in this cause against Defendants, with prejudice to the refiling of

those claims. Each party shall bear ttreir own respective costs, attorney's fees, and expenses

associated with this matter.

Respectfu   lly submitted,


ho{*^;
Kerry V. O'Brien
                                                            No.24036686
State Bar No .24038469
                                                  777 Main Street, Suite 1800
1011 Westlake Drive
                                                  Fort Worth, Texas 76L02
Austin, Texas 78746
                                                  Phone: (8 17) 870-8100
Phone: (5 12) 410-1960
                                                  Fax: (8 17) 332-6121
Fax: (5 I 2) 410-6 17l
                                                  Email : j griffi s @hfblaw. com
Email : ko@obrienlawpc. com

                                                  FORDEFENDANTS
FORPLATNTIFFS
    Case 4:18-cv-00253-O Document 12 Filed 10/03/18                            Page 2 of 2 PageID 60




                                             CERTIFICATE OF SERVICE

       On this the 3rd day of October 2018, the foregoing document was served on Defendants'
counsel of record via the CMECF case filing system:

James E. Griffis
HARRIS, FINLEY & BOGLE, P.C.
777 Main Street, Suite 1800
Fort Worth, Texas 76102
Phone: (817)870-8700
Fax: (817) 332-6121

COUNSEL FOR DEFENDANTS



                                                                  � D- �
                                                                  Kerry V. O'Brien




Civil Action No. 4:18-cv-00253 / Joint Stipulation of Dismissal                                        2
